IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-40296
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

JAMES A. DAVIDSON,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-01-CR-271-1
                      --------------------
                        October 10, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James A. Davidson appeals from his conviction of possession

of pseudoephedrine with intent to manufacture methamphetamine.

Davidson contends that the search of the van he was driving

violated the Fourth Amendment.

     When reviewing a district court’s ruling on a motion to

suppress, we review questions of law de novo and factual findings

for clear error.     United States v. Baker, 47 F.3d 691, 692-93




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40296
                                -2-

(5th Cir. 1995).   We consider the evidence “in the light most

favorable to the prevailing party[.]”     Id. at 693.

     Police officers may order passengers to exit a lawfully

stopped vehicle.   Maryland v. Wilson, 519 U.S. 408, 414-15

(1997).   Moreover, police may search the passenger compartment of

a vehicle during a brief investigatory stop if they possess “‘a

reasonable belief based on “specific and articulable facts which,

taken together with the rational inferences from those facts,

reasonably warrant” the officer in believing that the suspect is

dangerous and the suspect may gain immediate control of

weapons.’”   Baker, 47 F.3d at 693 (citations omitted).

     Officer Carl Wright did not violate the Fourth Amendment by

ordering Stacy Rocha out of the van.    See Wilson, 519 U.S.

at 414-15.   We note that the district court thought it irrelevant

whether the handgun was seen before the Tupperware container that

contained a controlled substance was seen and that the district

court made no factual findings on that point.    However, if the

evidence at the suppression hearing is viewed in the light most

favorable to the Government, Officer Wright saw the firearm

protruding from under the front seat before he opened the door of

the van and ordered Rocha out.   Officer Wright not only had

reasonable suspicion that the van contained weapons; he knew that

it contained at least one weapon.   Officer Wright therefore had

reasonable suspicion justifying him in opening the door and

looking into the van.   See Baker, 47 F.3d at 693.
            No. 02-40296
                 -3-

AFFIRMED.